The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2013

                                      No. 04-12-00843-CR

                                      Charles B. HARRIS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-0559-CR
                          Honorable Gary L. Steel, Judge Presiding


                                         ORDER

        The appellee’s brief was originally due to be filed on July 25, 2013. The appellee’s first
motion for extension of time was granted, extending the deadline for filing the brief to August
26, 2013. On August 27, 2013, the appellee filed a motion requesting an additional extension of
time to file the brief until September 25, 2013, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLEE
WILL BE GRANTED. The appellee’s brief must be filed by September 25, 2013, or the case
will be set “at issue” and will be submitted without the appellee’s brief.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court